Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10975577. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 14-21 are encompassed by the scope of claims 1-6 of patent 10975577.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14-17, 21-25 are is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hannig (7451578).
Hannig figures 19-20, shows a set of building panels adapted to be locked to other panels mechanically, each panel having an edge portion with a sidewardly open groove(the groove where 38 is), in which groove a tongue (37-38) formed as a separate part is received, wherein the tongue is resiliently displaced inside said groove during locking of one of the building panels with another one of the building panels, and wherein the tongue includes an upper surface, a lower surface, an inclined sliding surface at the upper surface(figure 17, the surface of 37 that is on the right side), and an inclined locking surface at the lower surface (figure 17, the surface of 37 that forms part of the groove V), wherein a rounded outer part (the curving part at the top in figure 17 forming the apex of the V groove) extends between the inclined sliding surface and the inclined locking surface, wherein the other one of the building panels has an inclined sliding surface (figure 19, the surface that touches part 37) which cooperates with the inclined sliding surface of the tongue, and wherein the inclined sliding surface of the other one of the building panels is configured to be initially above the sliding surface of the tongue during the locking and then to be below the tongue when the locking is completed (figure 8 shows the assembly with the side having 8 being the bottom)
Per claims 15-17, Hannig further shows the tongue has a groove portion(at 38) located in the groove and a projecting portion (37) located outside the groove, wherein the groove portion comprises a protrusion(the portion is the protrusion) to facilitate a mechanical connection between the tongue and the groove, wherein the tongue is connected to the groove by a friction connection.
Per claims 21-25, Hannig further shows the projecting portion comprises the inclined sliding surface, the projecting portion comprises the inclined locking surface, wherein the tongue is bent during locking (see figures 19-20), wherein the other one of the building panels comprises a tongue groove which is configured to cooperate with the projecting portion of the tongue, wherein a locking surface of the tongue groove is configured to cooperate with the inclined locking surface of the tongue.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hannig (7451578).
Hannig shows all the claimed structural limitations except for the tongue is made of polymer material, wherein the tongue is made of a molded or extruded polymer material reinforced with glass fiber, wherein the polymer material is a thermoplastic material.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Hannig’s structures to show the tongue is made of polymer material, wherein the tongue is made of a molded or extruded polymer material reinforced with glass fiber, wherein the polymer material is a thermoplastic material since it has been held to be within the general skill of a worker in the art to select a known material on eh basis of its suitability for the intended use as a matter of obvious design choice.  In re Lehsin, 125 USPQ416, and one having ordinary skill in the art would have found it obvious to choose the needed material to form the tongue as long as the needed material provides the needed properties of resiliency, elastic, flexible/bendable and durability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/7/22